Opinion by
Lawrence, J.
An examination of the papers disclosed that the plaintiff did not question the classification of the merchandise nor the rate of duty, but contested the value by the appraiser. The motion of the defendant to dismiss was granted, the court holding that the proper remedy would have been pursuant to section 501, Tariff Act of 1930, as amended (19 U. S. C. § 1501), and that the plaintiff’s present course of action, following the procedure outlined in section 514 (19 U. S. G. § 1514), was improper.